DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In section 2.1. of claim 2, “using dual processing pipelines for 3D character building from 3D models for virtual fitting consisting of Apache Kafka based faster message-oriented stream processing pipeline for near real-time results and Apache Spark based slower hybrid batch stream FIG. 4 shows the design and process of the 3D modeling subsystem. There is Batch Layer 401 where computing extensive and high processing time models are used for accurate 3D models are a generation. The serving layer 403 is used to serve the accurate models after batch processing 401. The Speed 402 is for near real-time processing generating a 3D model as fast as possible to serve limited needs of the user. As the 3D construction pipeline has a hybrid architecture, it uses multiple components depending upon computing requirements, the accuracy of the result, GPU support with CUDA and type of service end-users have subscribed to, there is an overlap of components for the same function” without specifically disclosing or explaining “Apache Kafka based faster message-oriented stream processing pipeline for near real-time results and Apache Spark based slower hybrid batch stream processing pipeline for accurate results”. Support for the limitation is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-3 are 
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Claim 1 recites “A hybrid split architecture consisting of” which is not explained in the specification to convince on of ordinary skilled in the art to be merely a hardware to imply a process, machine, manufacture or composition of matter. According to para. [0040], the hybrid could be a software. There is so specific definition or explanation of “A hybrid split architecture” to be one of the four patent eligible categories.  

Claim 2 recites “The software stack capable of” which does not fall within at least one of the four categories of patent eligible subject matter.

Claim 3 recites “Using machine learning” which is a program code/algorithm/ software that does not fall within at least one of the four categories of patent eligible subject matter.

Therefore, the claimed invention is directed to non-statutory subject matter. The claim(s) do not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al. (US Publication Number 2015/0262230 A1, hereinafter Cypher) in view of Vats (US Publication Number 2019/0026954 A1).

(1) regarding claim 1:
As shown in fig. 1, Cypher disclosed a hybrid split architecture (fig. 1) consisting of 1.1. mobile or web frontend for client-side capturing and framing system with integrated lightweight and pre-trained machine learning model periodically copied from the backend to perform low power and less compute extensive tasks like validation and initial capture rejection (para. [0028], note that upon arriving at the retail store, the individual may be recognized (e.g., based on a picture associated with the consumer transmitted to a mobile device) and greeted by a sales associate employed at the retail store. Note that based on the client pictures, validation is performed). 1.2. cloud or datacenter backend for further training and improving machine learning models and periodically pushing light version on the models to the frontend client (para. [0029], note that individual may browse and select additional items offered for sale by the retail store (e.g., a shirt and a pair of jeans). Once the individual makes her way to the fitting room, she is granted access to the fitting room upon being authenticated based on, for example, information provided by the client device of the user, facial recognition, a password or pin number, or biometric data).
Cypher disclosed most of the subject matter as descrbied as above except for specifically teaching computing extension machine learning based tasks.
However, Vats disclosed computing extension machine learning based tasks (para. [0170], note that the learning algorithm is used to select a small number of critical visual features from a very large set of potential features Such Methods use only few important features from large set of features after learning result using learning algorithm and cascading of classifiers make this real time face detection system).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to have computing extension machine learning based tasks. The suggestion/motivation for doing so would have been to provide realistic and fitting wearing experience to a user virtually (para. [0010]). Therefore, it would have been obvious to combine Cypher with Vats to obtain the invention as specified in claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US Publication Number 2009/0222127 A1) in view of Katpally Reddy et al. (US Publication Number 2016/0071324 A1, hereinafter “Katpally”).

(2) regarding claim 2:
As shown in fig. 1, Lind disclosed the software stack (para. [0024], note that the system 10 includes a plurality of programming modules which control or direct the operation of the server 12. The server 12 executes the instructions of the modules to perform particular functions. In this disclosure, the modules may, at times, be described as performing certain functions) capable of 2.1. Using dual processing pipelines for 3D character building from 3D models for virtual fitting (para. [0024], note that referring now to the drawings, FIG. 1 illustrates one embodiment of the clothing design system 10. The clothing design system 10 includes a plurality of computer readable instructions which are accessible by one or more processors or servers 12) consisting of. 
2.2. virtual fitting 3D cloths based on geometric feature matching and body shape estimation of the 3D model and their comparison with cloth dimensions from merchandise website and creating various cloth simulations like cloth simulation while walking, running, dancing, sitting, and in wind, on the 3D characters build in slower hybrid batch stream processing pipeline (para. [0065], note that the components 56 in the stash inventory can be preconfigured to correlate with the types of fabric in the stash inventory database 14. The resulting component-fabric combinations can be stored in the database 14. In one example, the coupling module 34 includes a plurality of matching algorithms which facilitate the matching of garment parameters A With garment parameters B. For example, a matching algorithm X-A can receive a user's specification of a fabric color X and output a plurality of buttons A which are stylistically or visually compatible with the fabric color X. Also see fig. 11, para. [0055], para. [0068], user’s movement). 
2.3. generation of cloth popularity information for detected different body sizes, shapes and skin tones from images and clothing metadata like comments, shares, and likes collected from social media automatic by the web-spider (para. [0058], note that the archive module 36 enables the user to enter information related to the outcome of a garment project. The information can be positive or negative, and it can include notes, suggestions and learnings which may be useful for future garment projects. In one embodiment, the archive module 36 includes a project creation input or link. The user activates such input to create a new project library or archive for a new garment project. In time, a single user can have a plurality of project archives or projects, each of which stores valuable user-provided information. In this regard, the user can create an archived library of project comments).
Lind disclosed most of the subject matter as descrbied as above except for specifically teaching Apache Kafka based faster message-oriented stream processing pipeline for near real-time results and Apache Spark based slower hybrid batch stream processing pipeline for accurate results.
However, Katpally disclosed Apache Kafka based faster message-oriented stream processing pipeline for near real-time results and Apache Spark based slower hybrid batch stream processing pipeline for accurate results (para. [0081], note that the computers discussed herein may provide a suitable website or other Internet-based graphical user interface which is accessible by users. An Apache web server can be used in conjunction with a Linux operating system, a MySQL database, and the Perl, PHP, and/or Python programming languages).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose Apache Kafka based faster message-oriented stream processing pipeline for near real-time results and Apache Spark based slower hybrid batch stream processing pipeline for accurate results. The suggestion/motivation for doing so would have been to generate image replicas and models of complex three-dimensional objects, such as of a person wearing various outfits. Such models may be used to help the person visualize how clothes and accessories will look without actually having to try them on (para. [0011]). Therefore, it would have been obvious to combine Lind with Katpally to obtain the invention as specified in claim 2.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US Publication Number 2009/0222127 A1) in view of Vats (US Publication Number 2019/0026954 A1).

(3) regarding claim 3:
As explained in figs. 1-14, Lind disclose using machine learning 3.1. For developing pre-learnt model-based platform to completely automate traditional 3D building cycle to support entire specified slower hybrid batch stream processing 3D character building pipeline including 3D model generation (para. [0028], note that a modeling module 30 which causes the server 12 to produce a three-dimensional graphical representation or model of the intended wearer who is trying-on the selected garment in a virtual environment), converting it to 3D character by bones location estimation, character skin generation, animating character, and cloth simulation from the 3D model and using continuous learning to improve the model through convolution neural network based rejector models and generative adversarial networks based tuners (para. [0045], note that as illustrated in FIG. 7, the Y.sub.2, X.sub.4, X.sub.2, and Z.sub.3 values of the transformed elements 202 indicate that the server 12 has modified, estimated or interpolated certain coordinate values to generate the customized male model 199. Likewise, the X.sub.4, Y.sub.3, X.sub.2 and two Z.sub.2 values of the transformed elements 204 indicate that the server 12 has modified, estimated or interpolated certain coordinate values to generate the customized female model 201). 
Lind disclosed most of the subject matter as described as above except for specifically teaching specialized training of open-source pre-trained convolution neural network based models with previously collected cloth metadata and popularity information and once the model is trained, enhancing its fashion recommendations capabilities by periodic feedback by visual inspection and from generative adversarial network tuners.
However, Vat disclosed specialized training of open-source pre-trained convolution neural network based models with previously collected cloth metadata and popularity information and once the model is trained (para. [0171], note that in realistic scenario users upload pics which are in different orientation and angels. For such cases, Neural Network based face detection algorithms can be used which leverage the high capacity of convolution networks for classification and feature extraction to learn a single classifier for detecting faces from multiple views and positions), enhancing its fashion recommendations capabilities by periodic feedback by visual inspection and from generative adversarial network tuners (para. [0171], note that to obtain the final face detector, a Sliding window approach is used because it has less complexity and is independent of extra modules such as selective search. First, the fully connected layers are converted into convolution layers by reshaping layer parameters. This made it possible to efficiently run the Convolution Neural Network on images of any size and obtain a heat-map of the face classifier).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose specialized training of open-source pre-trained convolution neural network based models with previously collected cloth metadata and popularity information and once the model is trained, enhancing its fashion recommendations capabilities by periodic feedback by visual inspection and from generative adversarial network tuners. The suggestion/motivation for doing so would have been to provide realistic and fitting wearing experience to a user virtually (para. [0010]). Therefore, it would have been obvious to combine Lind with Vats to obtain the invention as specified in claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al. (USPN 2020/0066029 A1) disclosed method of generating an image file of a 3D body model of a user wearing a garment.

Yahyavi et al. (USPN 2020/0104324 A1) disclosed explorable visual analytics system having reduced latency in loading data.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674